Title: To George Washington from Lieutenant Colonel William Palfrey, 16 October 1778
From: Palfrey, William
To: Washington, George


          
            Sir
            Friday Morning [16 October 1778]
          
          I have examin’d the Abstract of pay due the Corps of Horse Commanded by Colo. Seymour. So far as it relates to the pay of the  
            
            
            
            Officers & men while in actual Service, the Charges are just and proper, but it is accompanied with such a Load of abominable and Unprecedented Expences that in Justice to the public I could by no means think myself authorized to allow—The whole time of Service was only Eighteen days. Eight of which were employed in their Journey to & from Camp and yet their Claim amounts to between Seven & Eight thousand Dollars—I therefore thought it best to refer him to your Excellency, if you think proper to allow the Account, or any part of it, the liquidation will come properly in the Auditors department. I am most respectfully Your Excellcy’s obedt Servant
          
            Wm Palfrey P.M.G.
          
        